EXHIBIT 10.2 VOTING AGREEMENT VOTING AGREEMENT , dated as of November 23 , 2016 (this “ Agreement ” ), by and among GulfMark Offshore, Inc., a Delaware corporation (the “ Company ”) , and each of the other parties signatory hereto (each a “ Stockholder ” and collectively, the “ Stockholder s ”) . W I T N E S S E T H: WHEREAS , on September 27, 2016, MFP Partners, L.P. and Franklin Mutual Advisers, LLC, as investment manager on behalf of certain funds and accounts (together, the “ Investors ”), and the Company entered into a Recapitalization Support Agreement (as the same may be amended, supplemented, restated or otherwise modified, the “ Support Agreement ”) pursuant to which, on the terms and subject to the conditions set forth therein, the Company and the Investors have agreed, among other things, to take all actions reasonably necessary to consummate the transactions set forth therein, including (i) the issuance and sale by the Company to each Investor of preferred equity of the Company, par value $0.01 per share (the “ Preferred Equity ”), in an amount not less than $50 million in the aggregate; (ii) a senior secured term loan facility in an aggregate principal amount of $100 million amongst the Investors, as lenders, and the Company, as borrower; (iii) a tender offer by the Company for not less than $250 million and up to $300 million aggregate principal amount of the Company’s existing 6.375% Senior Notes due 2022 (the “ Notes ”, and such tender offer, the “ Tender Offer ”); (iv) a $100,000,000 revolving credit facility between the Company, the lenders from time to time party thereto and the administrative agent and collateral agent thereunder; and (v) a rights offering by the Company for shares of its Class A Common Stock, par value $0.01 per share (the “ Common Stock ”) (the “ Rights Offering ”) (collectively, the “ Recapitalization Transactions ”). WHEREAS , (a) concurrently with the execution of this Agreement, the Company and the Investors are entering into a Securities Purchase Agreement; and (b) upon the Closing (as defined under the Securities Purchase Agreement), the Company and the Investors are entering into an Investor Rights Agreement, the Term Loan Documents, the Revolving Loan Documents and a Registration Rights Agreement (together, with the other documents and agreements to be entered into in connection with the Recapitalization Transactions, including the Certificate of Designation, the “ Definitive Documents ”) to effect certain of the Recapitalization Transactions. WHEREAS , as a condition and inducement to the Company and the Investors entering into the Definitive Documents, the Company has required that the Stockholders agree, and the Stockholders have agreed, to enter into this Agreement and abide by the covenants and obligations with respect to the Covered Shares (as hereinafter defined) set forth herein. NOW THEREFORE , in consideration of the foregoing and the mutual representations, warranties, covenants and agreements herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1 ARTICLE I
